NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                             FOR THE NINTH CIRCUIT                            SEP 03 2014

                                                                          MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS

BINHUA FU and YING PU,                           No. 11-70922

              Petitioners,                       Agency Nos. A089-703-798
                                                             A089-703-799
  v.

ERIC H. HOLDER, Jr., Attorney General,           MEMORANDUM*

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                             Submitted August 15, 2014**
                               San Francisco, California

Before: McKEOWN and CLIFTON, Circuit Judges, and EZRA, District Judge.***

       Binhua Fu and Ying Pu petition for review from the Board of Immigration

Appeals’s (“BIA”) order dismissing their appeal from the Immigration Judge’s



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
        ***
             The Honorable David A. Ezra, United States District Judge for the
District of Hawaii, sitting by designation.
(“IJ”) denial of their petition for asylum, withholding of removal, and relief under

the Convention Against Torture (“CAT”). For the reasons that follow, we deny the

petition for review.

      Petitioners first argue that their due process rights were infringed due to the

IJ’s questioning. Due process entitles an alien in removal proceedings to a “full

and fair hearing of his [or her] claims and a reasonable opportunity to present

evidence on his [or her] behalf.” Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.

2000). “To prevail on a due process challenge to [immigration] proceedings, [an

alien] must show error and substantial prejudice.” Larita-Martinez v. INS, 220

F.3d 1092, 1095 (9th Cir. 2000) (second alteration in original) (quoting Lata v.

INS, 204 F. 3d 1241, 1246 (9th Cir. 2000)). According to Petitioners, the IJ’s

“antagonism” rose to the level of denying them a fair and neutral tribunal by

interrupting Fu’s testimony on several occasions to ask specific questions and

expressing frustration at his answers. However, as the BIA properly noted, the IJ

permitted Fu’s counsel to resume their examination of him, provided Fu with the

opportunity to clarify his testimony, and allowed Fu’s counsel to conduct redirect

examination of Fu, which he declined. Petitioners have not identified any material

evidence that they were precluded from presenting. As such, they cannot show

error or prejudice, and their due process claim fails.


                                           2
      Petitioners also argue that the IJ’s adverse credibility determination of Fu

was unsupported by substantial evidence. Under the REAL ID Act, the IJ may

base an adverse credibility determination on any relevant factor that, considered in

light of the totality of the circumstances, can reasonably be said to have a “bearing

on a petitioner’s veracity.” Shrestha v. Holder, 590 F.3d 1034, 1044 (9th Cir.

2010). Here, considerable discrepancies existed between Fu’s asylum application,

his asylum declaration, and his testimony regarding his claim of past persecution in

China on account of his Christian religion. For example, in Fu’s asylum

declaration, he testified that during his November 2003 arrest, he was ordered to

call his family on a cell phone, he was given a white and blue uniform, and that

after his release from the detention center, a friend picked him up and he stayed at

his friend’s home for a week. However, at the hearing, he testified that he could

not call his family, he was not given a uniform and spent his entire detention in his

underwear, and upon release, his friend immediately took him home. When the IJ

questioned Fu about these inconsistencies, he only explained that his English was

poor, which the IJ discredited because Fu admitted that his attorney’s law firm had

Chinese language services. Additionally, in Fu’s asylum application, he reported

being evicted by the Chinese police twice between August and October 2003. Yet,

in his asylum declaration, he reported only living at one address in China. When


                                          3
the IJ questioned Fu about these additional inconsistencies, he dismissed them as

unimportant, emphasizing that there were more than ten times when the police

raided his church-home. Given Fu’s inconsistencies and his lack of credible

explanations, the record reveals substantial evidence to support the IJ’s adverse

credibility determination.

      PETITION DENIED.




                                          4